Citation Nr: 1004573	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-32 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from December 1943 
to January 1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from March and June 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In July 2009, the Board remanded the Veteran's case to the 
RO for further evidentiary development.


FINDINGS OF FACT

1.  Service connection is in effect for:  peripheral 
neuropathy of the plantar aspect of the right and left feet 
as residuals of cold injury, each evaluated as 30 percent 
disabling, and frostbite of the feet with scabies of the 
legs, assigned a noncompensable disability evaluation.  The 
combined evaluation is 60 percent, considering the bilateral 
factor.

2.  The preponderance of the evidence is against finding 
that the Veteran's service-connected disabilities are so 
severe as to preclude all forms of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSION OF LAW

The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
3.340, 4.16 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2006 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  He was provided of notice of how 
effective dates are determined in the November 2006 
correspondence.  The claim was readjudicated in the October 
2008 statement of the case and in an October 2009 
supplemental statement of the case.  Thus, any timing error 
was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate his 
claim and, as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes 
the Board from addressing the merits of this appeal.

TDIU

In October 2006, the RO received the Veteran's formal 
application for a TDIU.  He reported that he was unable to 
work due to bilateral lower extremity cold weather injuries 
that affected him full time in 2001.  He said that he last 
worked in December 2001 when he became too disabled to work.  
The Veteran reported completing four years of high school 
education, and last worked as an insurance agent/broker.  In 
written statements in support of his claim, including in his 
October 2008 substantive appeal, the Veteran said that he 
was unemployable due to his service-connected disabilities 
and that his more than 50 years of work as an insurance 
agent required him to constantly be on his feet.  He 
contended that, because he was untrained for any occupation 
that did not require him to be frequently mobile and 
ambulatory, his service-connected disabilities rendered him 
unemployable.  In an October 2009 written statement, the 
Veteran said that his employment consisted of being a 
commissioned salesman that involved sedentary type work, but 
he had to be mobile, and reiterated his claim that the 
insurance industry was the only type of work he was trained 
to do.

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one service connected disability, it must 
be rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  For those veterans who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), total disability 
ratings for compensation may nevertheless be assigned when 
it is found that the service-connected disabilities are 
sufficient to produce unemployability; such cases should be 
referred to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities are: peripheral 
neuropathy of the plantar aspect of the right and left feet 
as residuals of cold injury, each evaluated as 30 percent 
disabling, and frostbite of the feet with scabies of the 
legs, assigned a noncompensable disability evaluation.  His 
combined evaluation is 60 percent, considering the bilateral 
factor but, as the Veteran's peripheral neuropathy affects 
both lower extremities, it may be considered as a single 
disability, for the purpose of the 60 percent rating.  Thus, 
the Veteran's combined disability evaluation does meet the 
percentage prerequisites for entitlement to total disability 
evaluation based on individual unemployability due to 
service-connected disorders under 38 C.F.R. § 4.16(a).  The 
Board must now consider whether his service-connected 
disabilities render him unable to obtain and retain 
substantial gainful employment.  See 38 C.F.R. §§ 3.321, 
4.16(b).

The fact that a claimant is unemployed, retired, or not 
looking for work does not mean he is entitled to a total 
disability evaluation based on individual unemployability 
due to service-connected disorders.  The issue in such cases 
is whether the claimant is capable of performing the 
physical and mental acts required by employment, not whether 
the claimant can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

The issue here is whether the Veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose.

An August 2005 VA outpatient medical record indicates that 
the Veteran had numerous chronic medical conditions and 
currently had problems with pain and shoulder aches.  He 
also had more falls that the clinic physician described as 
multifactorial: the Veteran had chronic neuropathy in his 
feet from an old cold injury, problems with his back, and 
had decreased primary senses.  He was advised to use a cane 
and be more careful with his gait.

A January 2007 VA outpatient podiatry record indicates that 
the Veteran was seen for complaints of tingling in his feet.  
His medical history included dementia, hypertension, and 
psoriasis.  Objectively, he presented with hammertoes and 
bunions and had normal toenails.  The examiner stated that 
the Veteran's cold injury and frozen feet did not affect his 
toenails.  The assessment was residuals of frozen feet.  It 
was noted that the Veteran had normal toenails but did have 
contracted toes and bunions and, most likely, circulatory 
problems resulting from frozen feet during World War II.  
The VA podiatrist said that the "complexity of the 
[Veteran's] problem is self-limited, minor." 

In May 2007, the Veteran underwent VA examination for his 
peripheral nerves.  According to the examination report, the 
Veteran reported the following medical problems: bilateral 
foot pain, cervical neck pain, lumbar pain status post 
lumbar surgery, hypertension, hyperlipidemia, bilateral 
ankle arthritis, hearing loss, bilateral cataracts, status 
post repair, and benign prostatic hypertrophy.  

Objectively, there was normal muscle strength with no 
atrophy in the lower extremities.  There was tenderness and 
joint swelling in the Veteran's ankles and feet.  He had 
bilateral foot swelling with pain on movement and walking, 
with no foot or toe deformities.  Diagnoses included 
peripheral neuropathy of the feet and no scabies of the 
legs.  The VA examiner opined that the Veteran's current 
impairment was due primarily to osteoarthritis of his right 
ankle and bilateral feet, that interfered with his ability 
to ambulate, but did not preclude him from obtaining and 
maintaining sedentary employment.  The VA examiner did not 
review the Veteran's medical records.

An August 2009 VA outpatient podiatry clinic treatment 
record notes that neurologic testing demonstrated diffuse 
peripheral sensory neuropathy, bilaterally.  Orthopedic 
problems included bilateral pes planus and hallux limitus.  
Dermatologic findings were decreased texture and turgor.  
The assessment was peripheral vascular disease, 
onychomycosis, bilaterally, and hallux limitus.

In September 2009, the Veteran underwent VA examination for 
his peripheral nerves.  According to the examination report, 
the examiner reviewed the Veteran's medical records.  The 
examiner noted the Veteran's employment history and that, 
from 1951 to 2004, the Veteran worked in the insurance 
industry, and retired in 2004.  The Veteran currently 
claimed that he was unable to obtain or sustain 
substantially gainful employment due to his service-
connected peripheral neuropathy of the left and right feet.  
He complained of a painful right leg that gave way when he 
walked and said that he used a cane to keep his balance 
while walking.  He described a painful right great toe when 
he walked and had left foot or leg pain.  It was noted that 
the Veteran was followed in the podiatry clinic for painful 
toenails and the examiner referenced the August 2009 
treatment record described above.  The Veteran said he 
worked as an insurance agent for more than 50 years in 
Cleveland, Ohio, until he could no longer stand the cold 
weather.  He was still licensed to sell insurance but was 
not planning to return to work.  The Veteran reported a left 
great toenail that was very painful and tingled with 
numbness but no burning sensation.

Objectively, the Veteran's lower extremity muscle strength 
was reported as "5" (essentially normal) and lower extremity 
sensory function included normal vibration and pain.  He was 
very sensitive at the plantar area of the feet, with normal 
sensation to monofilament testing at the distal tip of all 
his toes.  Peripheral nerve examination revealed that the 
Veteran's left and right plantar (Babinski reflex) was 
normal.  Left and right knee and ankle reflexes were all at 
2+.  There was no muscle atrophy or abnormal muscle tone or 
bulk, and there were no tremors, tics, or other abnormal 
movements.  Joint function was not affected by the nerve 
disorder.  The Veteran had an antalgic gait due to a right 
knee condition and used a cane for balance, with a small 
orthotic insert for the right shoe.  

Other significant findings revealed mild hallux valgus of 
the bilateral great toes with tenderness of the left great 
toe medially due to status post ingrown toe nail and 
hammertoes of the 2nd to 5th digits of both feet with 
tenderness of the medial tibia area just below the right 
knee.  The right knee joint was larger and the right lower 
leg was more edematous than the left leg.  There was mild 
pitting pedal edema of both ankles with no ankle tenderness.  
Bilateral ankle and toes had normal range of motion and the 
skin condition between the toes was clean and dry but not 
scaly with no active onychomycosis.  

Further, the VA examiner reviewed x-rays of the Veteran's 
lower extremities with a June 2009 x-ray of the right lower 
extremity that showed evidence of previous ankle surgery and 
degenerative changes in the right knee.  February 2007 x-
rays showed a left foot bone spur at the plantar surface of 
the os calcis and, on the right foot, osteoarthritis of the 
first metatarsophalangeal joint and a calcaneal spur. 

The VA examiner diagnosed osteoarthritis of the right ankle 
and both feet, and peripheral neuropathy of both feet.  
There was no nerve dysfunction and no effects on usual daily 
activities.  It was noted that the Veteran was unable to 
drive due to mentation but was able to function 
independently with his activities of daily living.  
According to the VA examiner, the Veteran's right ankle 
osteoarthritis interfered with his ability to ambulate but 
did not preclude him from obtaining and maintaining 
sedentary employment.  The VA examiner stated that the 
Veteran's "peripheral neuropathy did not cause any 
functional impairment and does not preclude him from 
obtaining and maintaining sedentary employment."  Further, 
the VA examiner said that the Veteran's service-connected 
peripheral neuropathy of his feet was less likely as not 
causing a disability that would render him unable to secure 
or follow a substantially gainful occupation.  The VA 
examiner explained that the Veteran received podiatry 
treatment for his toenail pain and right foot pain and was 
status post right ankle surgery that was not related to the 
service-connected peripheral neuropathy or frostbite 
injuries.  The 2007 and 2009 objective x-ray evidence did 
not show any indication of residuals from frostbite.  

Thus, two VA examiners who recently examined the Veteran, 
one of whom reviewed his medical records, opined that he was 
not unable obtain and maintain a substantially gainful 
employment due to the service-connected peripheral 
neuropathy of the left and right feet.  Significantly, no 
medical professional has found the Veteran to be 
unemployable due to peripheral neuropathy of his left and 
right feet.  In fact, the September 2009 VA peripheral 
nerves examiner opined that the Veteran was capable of 
performing sedentary work.  This is entirely consistent with 
the findings noted in the May 2007 VA examination report.

Consequently, the Veteran's service-connected peripheral 
neuropathy of the left and right feet does not preclude him 
from obtaining and maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  Despite the Veteran's contentions, none of the 
VA or private medical records or examination reports ascribe 
an inability to work due to his service-connected peripheral 
neuropathy of the left and right feet.  It bears emphasis 
that the service-connected disabilities alone must combine 
to preclude all forms of substantially gainful employment to 
warrant entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disorders.

The Veteran has not provided any specific documentation from 
any employer to support his contention that his peripheral 
neuropathy of the left and right feet affected his ability 
to work since the date of his claim, e.g., employers' 
statements, sick leave records, wage statements.

In sum, the medical evidence shows that the Veteran's 
peripheral neuropathy of the left and right feet, while not 
insignificant, does not preclude substantially gainful 
employment, as noted by the September 2009 VA examiner.  The 
Rating Schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability."  38 C.F.R. § 4.1.

In sum, the Veteran's service-connected disorders, by 
themselves, are not of such severity as to render him 
unemployable.  Therefore, entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disorders is denied.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


